PER CURIAM.
The appellant was tried upon an information charging robbery and aggravated assault and was adjudged guilty on November 26, 1973. On March 11, 1974, he filed in this court a petition for habeas corpus. That petition has been accepted as a notice of appeal for a delayed appeal. See Baggett v. Wainwright, Fla.1969, 229 So.2d 239.
The defendant here urges that the trial court failed to give him a full sanity hearing under CrPR 3.210 as to the issue of his competency to stand trial. This record reveals, however, that during the proceedings before the court the appellant with his private counsel stipulated that the only issue for the court to determine was his competency at the time of the commission of the alleged act. We hold that no error has been demonstrated.
Affirmed.